EVERETT, Chief Judge
(concurring):
In addition to the testimony of CW3 Thomas W. Simmons, an expert on fingerprint comparison, the Government called as a witness, CW3 Joel Geller, a “[ljatent print examiner intern.” Geller testified that he had conducted more than 50,000 comparisons of “individual record prints with latent prints.” Moreover, he had determined that a [ljatent print on an important item of evidence had been made by appellant, because there were 18 or 19 points of similarity with his record print. To illustrate the basis for this conclusion, he compared enlargements of the latent print and a Heatherly fingerprint.
In an effort to justify his proposed cross-examination of the witness with respect to a fingerprint enlargement appearing on a textbook cover, defense counsel advised the judge that he intended to establish “that there are four or five points of similarity” between this enlargement and the enlargement of appellant’s fingerprint. However, *116counsel proceeded on an erroneous premise. Proving that fingerprint A and fingerprint B were made by different persons — even though there are four or five points of similarity — does not logically undercut an expert’s conclusion that fingerprint A and fingerprint C, which have 18 or 19 points of similarity, were made by the same person. Thus, the military judge correctly concluded that defense counsel had failed to demonstrate relevance.
I agree, therefore, with the principal opinion that no legal error was committed. On the other hand, the judge certainly would not have erred had he allowed defense counsel greater latitude in his cross-examination — especially since the fingerprint testimony was a vital part of the Government’s case.
In any event I share the conclusion of Senior Judge O’Donnell — who concurred in the result in the Court of Military Review —that, in view of “the totality of the testimony, ... appellant was not prejudiced” by the limitation on the scope of his cross-examination. Unpublished opinion at 6.